              Case 3:17-md-02801-JD Document 526 Filed 04/16/19 Page 1 of 4



     BILZIN SUMBERG BAENA PRICE & AXELROD LLP
 1   Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
     Jerry R. Goldsmith (pro hac vice)
 4
     1450 Brickell Avenue
 5   Suite 2300
     Miami, FL 33131-3456
 6   Telephone: (305) 374-7580
 7   Email: rturken@bilzin.com
     Email: swagner@bilzin.com
 8   Email: llustrin@bilzin.com
     Email: ssakona@bilzin.com
 9
     Email: jgoldsmith@bilzin.com
10   Attorneys for Benchmark Electronics

11

12

13                            UNITED STATES DISTRICT COURT
14                         NORTHERN DISTRICT OF CALIFORNIA
15

16
     In re Capacitors Antitrust Litigation
                                                    Case No. 17-md-02801-JD
17

18
     This document relates to:
                                                                     XXXXXXXXXX
                                                    STIPULATION AND [PROPOSED]
19                                                  ORDER OF DISMISSAL
     Benchmark Electronics, Inc.; Benchmark
20   Electronics Huntsville, Inc.; Benchmark
     Electronics Manufacturing Solutions
21   (Moorpark), Inc.; Benchmark Electronics
     Manufacturing Solutions, Inc.; Benchmark
22
     Electronics Phoenix, Inc.; Benchmark
23   Electronics Tijuana, S. de R.L. de C.V.; and
     Benchmark Electronics De Mexico S. de
24   R.L. de C.V, Case No. 17-cv-7047
25
26

27

28
                     STIPULATION AND XXXXXXXXXX
                                     [PROPOSED] ORDER OF DISMISSAL
                                      17-md-2801-JD
                 Case 3:17-md-02801-JD Document 526 Filed 04/16/19 Page 2 of 4




 1          Plaintiffs Benchmark Electronics, Inc., Benchmark Electronics Huntsville, Inc.,

 2   Benchmark Electronics Manufacturing Solutions (Moorpark), Inc., Benchmark Electronics

 3   Manufacturing Solutions, Inc., Benchmark Electronics Phoenix, Inc., Benchmark Electronics

 4   Tijuana, S. de R.L. de C.V. and Benchmark Electronics de Mexico S. de R.L. de C.V.,

 5   (collectively, “Benchmark”) and Defendant Nitsuko Electronics Corporation (“Nitsuko”)

 6   pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure hereby stipulate to the

 7   dismissal of the present action with prejudice and state as follows:

 8          1.       Benchmark and Nitsuko seek the dismissal of this action against Nitsuko with

 9   prejudice.

10          2.       Benchmark and Nitsuko agree that each party shall bear its own costs and

11   attorneys’ fees in connection with these actions.

12          3.       This stipulation does not affect the rights or claims of Benchmark against any

13   other defendant or alleged co-conspirator in this litigation.

14          WHEREFORE, the parties respectfully request that this Court issue an Order of

15   Dismissal against Nitsuko only.

16          IT IS SO STIPULATED

17   Dated: April 16, 2019

18
19
     /s/ Scott N. Wagner                            /s/ Belinda S Lee
20   Robert W. Turken (admitted pro hac vice)       Belinda S Lee (CA Bar No. 199635)
21   Scott N. Wagner (admitted pro hac vice)        Ashley M. Bauer (CA Bar No. 231626)
     Lori P. Lustrin (admitted pro hac vice)        Katherine M. Larkin-Wong (CA Bar No.
22   Shalia M. Sakona (admitted pro hac vice)       281038)
     Jerry R. Goldsmith (admitted pro hac vice)     Cameron J. Clark (CA Bar No. 313039)
23   BILZIN SUMBERG BAENA PRICE &                   LATHAM & WATKINS LLP
     AXELROD LLP                                    505 Montgomery Street, Suite 2000
24   1450 Brickell Ave., Suite 2300                 San Francisco, California 94111-6538
25   Miami, Florida 33131-3456                      Telephone: +1.415.391.0600
     Telephone: 305-374-7580                        Facsimile: +1.415.395.8095
26   Facsimile: 305-374-7593                        belinda.lee@lw.com
     rturken@bilzin.com                             ashley.bauer@lw.com
27   swagner@bilzin.com                             katherine.larkin-wong@lw.com
     llustrin@bilzin.com                            cameron.clark@lw.com
28
                                             XXXXXXXXX ORDER OF DISMISSAL
                      STIPULATION AND [PROPOSED]
                                              17-md-2801-JD
                Case 3:17-md-02801-JD Document 526 Filed 04/16/19 Page 3 of 4



     ssakona@bilzin.com                               Counsel for Defendant Nitsuko Electronics
 1   jgoldsmith@bilzin.com                            Corporation
 2   Counsel for Benchmark

 3

 4

 5
                                          ECF ATTESTATION
 6
             I, Scott N. Wagner, an ECF User whose ID and Password are being used to file
 7
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.
 8
             In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in
 9
     this filing.
10

11
     DATED: April 16, 2019
12
                                                          By:    /s/ Scott N. Wagner
13                                                                   Scott N. Wagner
14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND XXXXXXXXXX
                                      [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 526 Filed 04/16/19 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
             May 1, 2019                     _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
